Continuation Sheet
Continuation of 12.  because: It remains the Examiner’s position that the claims are unpatentable for reasons previously of record in the final office action.

Response to Applicant’s Arguments
Applicant’s arguments in the response filed April 28, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Matsui, while related to forgery prevention labels, does not teach the present amount of impact modifier.  Applicant additionally argues that Matsui teaches compositions without any impact modifier or compositions where impact where impact modifiers are used in an amount significantly greater than the amount of inorganic filler.
	However, in the examples, Matsui teaches the impact modifier is present in either 40 or 60 wt%, which overlaps with the currently claimed amount of 2.5 to 40 wt% in instant claim 1.  Additionally, the broad disclosure of Matsui teaches the inorganic filler is present in an amount of 9.1-41.2 wt.%; therefore, the amounts of the impact modifier and inorganic filler in Matsui would overlap with the claimed relationship between the two.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Suetterlin relates to molded articles such as plates and provides no teaching to modify a forgery prevention label or film as in Matsui.  
However, Suetterlin solves a similar problem as Matsui – improving the impact resistance for brittle acrylic articles.  As such, Applicant’s arguments are deemed unpersuasive. 
Applicant argues that Suetterlin would not have motivated one skilled in the art to include an impact modifying agent in the film of Matsui for the purpose of increasing the impact strength because this parameter is not relevant in the context of Matsui.
However, for the forgery prevention label of Matsui, impact resistance would be important so that brittle acrylic does not prematurely or inadvertently tear/break due to impacts that would occur during processing, handling, and storage.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Suetterlin does not teach inorganic fillers being present so one skilled in the art would not have a reason or suggestion to use their composition to modify the film of Matsui containing a filler.
Even though Suetterlin is silent in regards to inorganic fillers being present, it does not teach away from the use of impact modifiers in brittle acrylic articles that contain fillers.  Additionally, there is nothing in Suetterlin that would suggest that the advantageous effects of impact modifiers in brittle acrylic articles would not be achieved or negatively impacted if inorganic fillers were present.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that the two cited references would also not have been combined by one having ordinary skill in the art because an aim of Suetterlin is to reduce brittleness of plates, whereas of Matsui is to increase brittleness.
Suetterlin aims to increase impact resistance and achieves this by using impact modifiers.  Matsui desires good tear strength and desires a balance between the property for handling and brittleness.  Additionally, Matsui teaches impact modifiers in the examples can be present in an amount of 40 or 60 wt%.  Both Suetterlin and Matsui solve the same problem – improving the durability of the film.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that the examples of the present specification demonstrate advantages of the present invention and of the claimed relationship between the amount of impact modifier and inorganic filler and the data of record demonstrates unexpected advantages achieved an embodiment representative of the present invention.  Applicant further argues that claim 4 is patentable because it defines the resistance to tear propagation of the claimed label as from 0.1 N to 30 N, which is an improvement achieved by the present invention not proposed by the prior art.
However, Matsui and Matsui in view of Suetterlin teaches the claimed relationship between the amount of impact modifier and inorganic filler and therefore, would obtain the same results and have the same properties.  As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that claims 5 and 19 further define the amounts of components in the present label and the art fails to suggest the compositions as claimed with these amounts of components or the superior results achieved thereby.
	However, as discussed in the rejection mailed February 24, 2022, the amounts in Matsui in view of Suetterlin overlap with the claimed ranges and therefore would achieve the same results.  As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that in regards to claim 18, Suetterlin describes plates with a thickness of 3 mm which is outside of the claimed range.
	However, Suetterlin is not relied upon to teach the thickness, Matsui is.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
May 12, 2022